PD-1340-14
                                                                           COURT OF CRIMINAL APPEALS
                                                                                            AUSTIN, TEXAS
                                                                           Transmitted 4/23/2015 9:28:59 AM
                                                                             Accepted 4/23/2015 9:31:55 AM
                                                                                             ABEL ACOSTA
           THE LAW OFFICE OF JAMES F. PONS                                                           CLERK
10900 NORTHWEST FRWY. HOUSTON, TX. 77092 P (832) 372-8138 F (713) 869-8330


April 23, 2015
                                                                           April 23, 2015
Mr. Abel Acosta, Clerk
Court of Criminal Appeals
P.O. Box 12308 – Capitol Station
Austin, TX 78711

RE: KEVIN LAVELLE KENT v. THE STATE OF TEXAS, Case No.: PD-1340-14
Trial Court No.: 1253665

Dear Mr. Acosta:

       I plan to present oral argument in the above case in Austin on Wednesday, May

20, 2015 at 9:00 AM.


A copy of this notice is being sent to the attorney of record.



                                                             /s/ James Pons
                                                      JAMES F. PONS
                                                      SBN: 24041707
                                                      10900 Northwest Frwy., Ste. 230
                                                      Houston, TX 77092
                                                      PH (832)372-8138
                                                      F (713)869-8330